The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Detailed Action
Claims 1-8, 10, 13, 14, 16, 21, 22, 26, 27, 33-36, 40, 41 have been examined.Claims 1-8, 10, 13, 14, 16, 21, 22, 26, 27, 33-36, 40, 41 have been rejected.

Response to Arguments
The arguments submitted August 8, 2022 have been considered but are moot in view of the new grounds of rejection.


Claim Objections
Claim 1 line 5 should read "two or more redundant processors is enabled".	Claim 1 line 10 should read "coincident operation on each set".
Claim 40 line 6 should read "two or more redundant processors is enabled".
Claim 40 line 11 should read "coincident operation on each set".	Claim 41 line 8 should read "redundant processors is enabled".	Claim 41 line 12 should read "operation on each set".


Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-8, 10, 13, 14, 16, 21, 22, 26, 27, 33-36, 40, 41 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 lines 16-17 recite “comparing the data validation result of one set of two or more redundant processors with the data validation result of the other set”.  This limitation is not described in the specification or in the claims as originally filed.	Claims 40 and 41 are rejected for the same reason as claim 1.




Claim Rejections - 35 USC § 112(b)

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

 
Claim(s) 1-8, 10, 13, 14, 16, 21, 22, 26, 27, 33-36, 40, 41 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1, the second-to-last line recites the limitation "the other set".  This limitation lacks antecedent basis and could be changed to "a second set".Claim 1, the last line recites the limitation "the result of the comparison".  This limitation lacks antecedent basis.Claim 3 line 2 recite the limitation "the pairs of two or more redundant processors".  This limitation lacks antecedent basis.  The only earlier use of "pairs" is when parent claim 1 recites a single pair of sets of two or more redundant processors.Claim 5 line 2 recites "the pairs of the two or more redundant processors".  This is rejected for the same reason as claim 3.
Claim 40, the second-to-last line recites the limitation "the other set".  This limitation lacks antecedent basis and could be changed to "a second set".Claim 40, the last line recites the limitation "the result of the comparison".  This limitation lacks antecedent basis.Claim 41, the second-to-last line recites the limitation "the other set".  This limitation lacks antecedent basis and could be changed to "a second set".
Claim 41, the last line recites the limitation "the result of the comparison".  This limitation lacks antecedent basis.





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Note that in the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1-8, 10, 13, 14, 16, 21-22, 33-36, 40 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over McLoughlin (US Patent Application Publication 2002/0152419) in view of Kwait (US Patent 5,931,959) and Banski (Foreign Patent DE 102009000045) (note that citations are taken from a machine-generated English translation appended to the reference). 

As per claim 1, McLoughlin ('419) discloses a processor-implemented method for data validation comprising:
	configuring a plurality of processing elements to implement two or more redundant processors (paragraphs 36 and 37, processors are synchronized for redundant operation), wherein the two or more redundant processors are enabled for coincident operation (paragraphs 36 and 37);
	loading an agent on each of the two or more redundant processors (paragraph 35, identical software is run on each CPU board), wherein the agent performs a function requiring data validation (paragraphs 41 and 42, during redundant execution, resulting VO instruction streams are compared between redundant CPUs);
	firing the agent on each of the two or more redundant processors to commence coincident operation (paragraphs 41 and 42, during redundant execution, resulting VO instruction streams are compared between redundant CPUs);
	comparing an output data result from each of the two or more redundant processors to determine a data validation result (paragraphs 41 and 42); and determining a relative priority for each of the two or more redundant processors based on the data validation result (paragraph 46, a priority is assigned to each of the redundant CPUs; the priority can be established based on a number of factors including diagnostic results. This is also described in paragraphs 50 and 54). 

McLoughlin ('419) does not expressly disclose the method wherein the plurality of processing elements is within a reconfigurable fabric. 

Kwait ('959) teaches a redundant processing system in which multiple processors are within a reconfigurable system such that a reconfigurable FPGA is used to allocate processors into a variety of redundancy configurations (column 3 lines 1-16). 

Prior to the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify the redundant processor system disclosed by McLoughlin ('419) such that the processors are part of a reconfigurable system, as taught by Kwait ('959). This modification would have been obvious because the reconfigurable FPGA allows for dynamic switching between various types of fault tolerant operations (as in Kwait ('959) column 4 lines 42-45 and column 5 lines 53-56). 
Banski ('045) teaches a computer system with two pairs of lockstep execution units wherein errors are detected based on comparing output signals within the pair (see abstract).  When an error is detected, a first pair of execution units shuts off and operation continues with the second pair (see abstract).  If both pairs fail, a warning signal is issued to the vehicle driver (fourth paragraph of Disclosure of the Invention section). Banski ('045) thus teaches a method wherein the processors are implemented within at least a pair of redundant processor sets, wherein each set is enabled for coincident operation (abstract); and the method comprising:	comparing the data validation result of one set of two or more redundant processors with the data validation result of the other set of redundant processors (fourth paragraph of section: Disclosure of the Invention, the system determines that both pairs of execution units have triggered error signals.  The system determines that both redundant processors are sending an error signal, which also means that they are sending the same output signal); and	propagating the result of the comparison (page 5, third to last paragraph, an error message is displayed; the dual failure is therefore propagated to the message signal).Prior to the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify the redundant processing system disclosed by McLoughlin ('419) in view of Kwait ('959) such that the redundant processors are part of a configuration of two sets of paired redundant processors with a coincident failure indicator, as taught by Banski ('045).  This modification would have been obvious because 	a single pair failure does not affect driving operation (Banski ('045) page 5, fourth paragraph) while errors in both pairs of processors and a driver, for safety reasons needs to stop driving (Banski ('045) page 5, fifth paragraph)	full functionality of a processor pair can be reliability guaranteed even after a deviation of output of the first page (Banski ('045) page 3, third paragraph).
As per claim 2, McLoughlin ('419) in view of Kwait ('959) and Banski ('045) discloses the method of claim 1 wherein the coincident operation comprises a lockstep operation (McLoughlin ('419) paragraph 35).

As per claim 3, McLoughlin ('419) in view of Kwait ('959) and Banski ('045) discloses the method of claim 2 wherein the coincident operation comprises synchronizing the two or more redundant processors on a fine grain timing basis (McLoughlin ('419) paragraph 35).

As per claim 4, McLoughlin ('419) in view of Kwait ('959) and Banski ('045) discloses the method of claim 3 wherein the fine grain timing basis keeps the two or more redundant processors coordinated on a tic boundary (McLoughlin ('419) paragraph 35, a single clock can be provided to each CPU board to synchronize them to a common clock source).

As per claim 5, McLoughlin ('419) in view of Kwait ('959) and Banski ('045) discloses the method of claim 2 wherein the coincident operation comprises synchronizing the two or more redundant processors on a coarse grain timing basis (McLoughlin ('419) paragraphs 36 and 37, the loose-step synchronization can be used).

As per claim 6, McLoughlin ('419) in view of Kwait ('959) and Banski ('045) discloses the method of claim 5 wherein the coarse grain timing basis keeps the two or more redundant processors coordinated on a cycle boundary (McLoughlin ('419) paragraph 37).

As per claim 7, McLoughlin ('419) in view of Kwait ('959) and Banski ('045) discloses the method of claim 1 wherein the two or more redundant processors are exactly two processors (McLoughlin ('419) Figure 8. Note that the claim language of "exactly two" is not very limiting the parent claim has already provided for "two or more" which does include exactly two while easily being interpreted as excluding any unneeded and unclaimed elements. For further limitation, Applicant may desire to outline a clear physical boundary and recite that only two processors are included within that location. Reciting that "exactly two" are part of the method is not further limiting than "two or more’).

As per claim 8, McLoughlin ('419) in view of Kwait ('959) and Banski ('045) discloses the method of claim 7 wherein the exactly two processors comprise a master-slave processor system (McLoughlin ('419) paragraphs 46 and 50, the CPUs are assigned priorities which are used to determine which CPU is suspected faulty).

As per claim 10, McLoughlin ('419) in view of Kwait ('959) and Banski ('045) discloses the method of claim 8 wherein the master-slave processor system enables data validation when either of the exactly two processors outputs a valid result (McLoughlin (419) paragraphs 50 and 51, one processor outputs a valid result and the other outputs an invalid result, and still execution continues with the CPU responsible for the result that is determined to be valid).

As per claim 13, McLoughlin ('419) in view of Kwait ('959) and Banski ('045) discloses the method of claim 1 wherein the two or more redundant processors are exactly three processors (McLoughlin ('419) Figure 2 shows CPUs 0, 1, and 2; and Kwait ('959) Figure 4, the system can be configured for triple module redundancy. Note that the claim language of "exactly three" is equally limiting to "three or more" because, without further limiting language, any unclaimed elements (such as a fourth processor) found in a prior art reference can be simply disregarded. Comments from the rejection of claim 7 are applicable to this claim).

As per claim 14, McLoughlin ('419) in view of Kwait ('959) and Banski ('045) discloses the method of claim 13 wherein the exactly three processors comprise a triple- redundancy processor system (McLoughlin ('419) paragraph 29, the CPU boards redundantly operate).

As per claim 16, McLoughlin ('419) in view of Kwait ('959) and Banski ('045) discloses the method of claim 14 wherein the triple-redundancy processor system enables data validation when at least one of the exactly three processors outputs a valid output data result (McLoughlin (419) paragraph 29, a CPU board that does not fail may replace a failed CPU and as a consequence a valid result is generated and output).

As per claim 21, McLoughlin ('419) in view of Kwait ('959) and Banski ('045) discloses the method of claim 1 further comprising propagating a changed data validation result when invalid output data changes to valid output data (McLoughlin paragraph 41, a miscompare of data results in a fault being identified, and paragraph 49, a failed CPU may be taken off line for repair and replacement, after which it would presumably create a valid result of any execution).

As per claim 22, McLoughlin ('419) in view of Kwait ('959) and Banski ('045) discloses the method of claim 1 further comprising propagating a changed data validation result when valid output data changes to invalid output data (McLoughlin ('419), paragraph 41, when the CPUs are working correctly their VO output is compared and are determined to be valid, and at some point the system may detect a miscompare and identify a fault. This would be a change from a valid comparison result for previous /O output stream signals to an invalid comparison).

As per claim 33, McLoughlin ('419) in view of Kwait ('959) and Banski ('045) discloses the method of claim 1 wherein the plurality of processing elements forms two or more clusters within a reconfigurable fabric (Kwait ('959) column 3 lines 1-16 and column 5 lines 53-56, the system is reconfigurable to implement different kinds of redundancy; column 7 lines 42- 44, including fault tolerant operations of all N modules and every combination of fewer modules).

As per claim 34, McLoughlin ('419) in view of Kwait ('959) and Banski ('045) discloses the method of claim 33 wherein a cluster within two or more clusters is synchronized to a tic cycle boundary (McLoughlin ('419) paragraph 35, a single clock can be provided to each CPU board to synchronize them to a common clock source, and paragraphs 36 and 37, the loose-step synchronization can be used).

As per claim 35, McLoughlin ('419) in view of Kwait ('959) and Banski ('045) discloses the method of claim 34 wherein the cluster within the two or more clusters and a second cluster within the two or more clusters operate on different tic cycles (Kwait ('959) column 3 lines 1-16 and column 5 lines 53-56, the system is reconfigurable to implement different kinds of redundancy; column 7 lines 42-44, including fault tolerant operations of all N modules and every combination of fewer modules. These redundant combinations are considered clusters, and would be loosely synchronized as in McLoughlin ('419) paragraphs 36 and 37, but would not be synchronized with outside processors because the results from processors that are not part of the N-Modular Redundancy (as in Kwait ('959) column 8 lines 1-16) will not be executing the same software and have their results compared).

As per claim 36, McLoughlin ('419) in view of Kwait ('959) and Banski ('045) discloses the method of claim 34 wherein the cluster within the two or more clusters and a second cluster within the two or more clusters operate on different tic clocks (Kwait (‘959) column 3 lines 1-16 and column 5 lines 53-56, the system is reconfigurable to implement different kinds of redundancy; column 7 lines 42-44, including fault tolerant operations of all N modules and every combination of fewer modules. These redundant combinations are considered clusters, and would be clock-synchronized as in McLoughlin ('419) paragraphs 35-37, but would not be synchronized with outside processors because the results from processors that are not part of the N-Modular Redundancy (as in Kwait ('959) column 3 lines 1-16) will not be executing the same software and have their results compared).

As per claims 40 and 41, these claims recite limitations found in claim 1 and are rejected on the same grounds as claim 1.

Claims 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over McLoughlin ('419) in view of Kwait ('959), Banski ('045) and Wikipedia's Interrupt (historical version published July 12, 2018).

As per claim 26, McLoughlin ('419) in view of Kwait ('959) and Banski ('045) discloses the method of claim 1. 

McLoughlin ('419) in view of Kwait ('959) and Banski ('045) does not expressly disclose the method wherein the propagating is accomplished using an interrupt signal.

McLoughlin ('419) provides for the redundantly operating CPUs to be utilizing a cycle-by-cycle synchronization (paragraph 35). When a different between the redundant data streams is detected, a stop command is issued to the processors (paragraph 47). 

Wikipedia's Interrupt teaches about use of interrupt signals to cause a process to enter an interrupt handler (first few paragraphs). Hardware interrupts are asynchronous and are implemented using electronic signals sent to the processor from an external device (second paragraph).

Prior to the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify the redundant processing system disclosed by McLoughlin ('419) in view of Kwait ('959) and Banski ('045) such that stop commands sent by an/O subsystem upon a miscompare is sent via hardware interrupt, as taught by Wikipedia's Interrupt. This modification would have been obvious because the interrupt alerts a processor of a high-priority condition requiring interruption of its processing (Wikipedia's Interrupt, first paragraph) and this interrupt would not be implemented as a software interrupt because the miscompare is not detected by software on the processor, as would be required for a software interrupt (see Wikipedia's Interrupt, third paragraph). 

As per claim 27, McLoughlin ('419) in view of Kwait ('959) and Wikipedia's Interrupt discloses the method of claim 26 wherein the interrupt signal is asynchronous (Wikipedia's Interrupt, first two paragraphs, a hardware interrupt is asynchronous). 



Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Bickel teaches comparing three processor groups, each having an CPU and other logic.  Michaelis teaches a lockstep processor pair that experience a loss of lockstep and are replaced with a spare processor pair.  Baker teaches use of two sets of paired processors that perform identical operations concurrently and removal of a first faulty pair while the system continues with the remaining pair.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 




Contact Information


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH SCHELL whose telephone number is (571) 272-8186.  The examiner can normally be reached on Monday through Friday 9AM-5:00PM (Pacific Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  Please note that all agendas or related documents that Applicant would like reviewed should be sent at least one full business day (i.e. 24 hours not including weekends or holidays) before the interview.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached at (571) 272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  The fax phone number for the examiner is 571-273-8186.  The examiner may be e-mailed at joseph.schell@uspto.gov though communications via e-mail are not permitted without a written authorization form (see MPEP 502.03).
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





JS/JOSEPH O SCHELL/Primary Examiner, Art Unit 2114